DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 17-19, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US Publication No. 2017/0317019) in view of Dalmia et al. (US Publication No. 2019/0139915).
Regarding claim 1, Shen discloses a semiconductor package, comprising:
a first substrate (10) comprising a first recess (64) formed in a top surface of the first substrate
a first semiconductor chip (20) disposed in the first recess (64) and mounted on the first substrate
an interposer substrate (28) disposed on the first semiconductor chip and comprising a second recess (62) formed in a bottom surface of the interposer substrate
an adhesive layer (26) disposed in the second recess and in contact with a top surface of the first semiconductor chip (20)
a molding layer (26) disposed between the first substrate (10) and the interposer substrate (28)
Shen does not disclose a plurality of connection terminals spaced apart from the recess connecting the first substrate and interposer substrate.  However, Dalmia discloses a die embedded between a substrate (120) and interposer substrate (136) where there are a plurality of connection terminals (125) which connect the first substrate and interposer (Figure 1).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the substrates of Shen to have connection terminals spaced apart from the recess, as taught by Dalmia, since it can increase density of the device by increasing the number of connections, thereby improving device performance.
Regarding claim 2, Dalmia discloses the first recess vertically overlaps the first semiconductor chip, wherein, when viewed in a plan view, the first semiconductor chip is disposed inside the first recess (Figure 1).
Regarding claim 3, Shen discloses a size of a planar shape of the first recess is greater than a size of a planar shape of the first semiconductor chip (Figure 19B).
Regarding claim 4, Shen/Dalmia discloses the limitations as discussed in the rejection of claim 1 above.  Shen/Dalmia does not disclose a distance from a lateral surface of the first semiconductor chip to an inner lateral surface of the first recess is in a range of about 30 pm to about 600 pm.  However, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the spacing between the chip and recess surface to be within this range to optimize device density and heat dissipation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 6, Shen/Dalmia discloses the limitations as discussed in the rejection of claim 1 above.  Shen/Dalmia does not disclose a distance from the top surface of the first substrate to the bottom surface of the interposer substrate is in a range of about 60 pm to about 200 pm.  However, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the spacing between the chip and recess surface to be within this range to optimize device density and heat dissipation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 7, Shen discloses when viewed in a plan view, the first semiconductor chip is disposed inside the second recess (paragraph 54).
Regarding claim 8, Shen discloses a size of a planar shape of the second recess is greater than a size of a planar shape of the first semiconductor chip (Figure 19B).
Regarding claim 9, Shen discloses an inner lateral surface of the second recess is on a same plane as a lateral surface of the first semiconductor chip, or the inner lateral surface of the second recess is spaced apart from the lateral surface of the first semiconductor chip (Figure 19B).

Regarding claim 11, Shen discloses the top surface of the first semiconductor chip is disposed at a same level or a higher than a level of the bottom surface of the interposer substrate (Figure 19B).
Regarding claim 17, Shen discloses the molding layer fills a space between the first substrate and the interposer substrate and a space between the first semiconductor chip and a floor surface of the first recess (Figure 19B).
Regarding claim 18, Shen discloses a semiconductor package, comprising:
a first substrate (10)
a first semiconductor chip (20) mounted on the first substrate (10)
a molding layer (24) disposed on the first substrate, wherein the molding layer surrounds the first semiconductor chip and exposes a top surface of the first semiconductor chip (Figure 6)
an interposer substrate (28) disposed on the first semiconductor chip
an adhesive layer (26) disposed between the first semiconductor chip and the interposer substrate (28)
wherein the first substrate (10) comprises a protruding portion disposed on a side of the first semiconductor chip (20) and extending toward the interposer substrate (28) (Figure 8)
wherein the adhesive layer (26) is embedded in the interposer substrate (28)

Regarding claim 19, Shen discloses the protruding portion has a pillar shape (14) extending along a lateral surface of the first semiconductor chip which faces the protruding portion (Figure 8).
Regarding claim 24, Dalmia discloses the adhesive layer (730) is disposed in a recess formed in a bottom surface of the interposer substrate, and the adhesive layer is in contact with the top surface of the first semiconductor chip (Figure 7).
Regarding claim 25, Shen discloses an inner lateral surface of the recess is on a same plane as a lateral surface of the first semiconductor chip, or the inner lateral surface of the recess is spaced apart from the lateral surface of the first semiconductor chip (Figure 8) .
Regarding claim 26, Shen discloses the top surface of the first semiconductor chip is at a same level or a higher than a level of a bottom surface of the interposer substrate (Figure 19B).
Claims 13, 20, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US Publication No. 2017/0317019) in view of Dalmia et al. (US Publication No. 2019/0139915), and further in view of Huang et al. (US Publication No. 2018/0350755).
Regarding claim 13, Shen/Dalmia discloses the limitations as discussed in the rejection of claim 1 above.  Shen/Dalmia does not disclose the adhesive layer comprises: an adhesive member; and a plurality of thermal conductive members distributed in the adhesive member.  However, Huang discloses an 
Regarding claim 28, Shen/Dalmia discloses the limitations as discussed in the rejection of claim 18 above.  Shen/Dalmia does not disclose the adhesive layer comprises: an adhesive member; and a plurality of thermal conductive members distributed in the adhesive member.  However, Huang discloses an adhesive member (78) with a plurality of conductive members distributed therein (paragraph 32).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the adhesive of Shen/Dalmia to include the thermal conductive members of Huang, since these fillers can improve thermal conductivity, thereby keeping the device from overheating.
Regarding claim 20, Huang discloses when viewed in a plan view, the protruding portion has an annular shape that surrounds the first semiconductor chip (Figures 8B and 10A).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Solimando et al. (US Patent No. 10,002,857) discloses a cavity with thermal interface material over a chip (211) (Figure 5).  Refai-Ahmed et al. (US Publication No. 2012/0043668) discloses a thermal material (65) with conductive members (paragraph 6) in an interposer cavity (104) and substrate (95) cavity (Figure 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R PRASAD whose telephone number is (571) 270-3129. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/N.R.P/       3/14/2022               Examiner, Art Unit 2897